Motion Granted and Abatement Order filed March 30, 2021




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00782-CV
                                     ____________

     ANDREW NELSON D/B/A ANDREW NELSON TRUCKING AND
                 ANDREW M. NELSON, Appellants

                                           V.

                 CREATIVE CAPITAL FUNDING, LLC, Appellee


                 On Appeal from County Civil Court at Law No. 1
                              Harris County, Texas
                        Trial Court Cause No. 1154964

                              ABATEMENT ORDER

         On March 24, 2021, appellants filed an unopposed motion to abate this appeal
to allow the parties time to engage in settlement negotiations to resolve this and other
pieces of litigation. The motion is granted. Accordingly, we issue the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket for 60 days. The appeal will be reinstated on this court’s active docket
at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by any party, or the court may reinstate the appeal on its own motion.

                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                          2